Citation Nr: 0520070	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03- 13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for vagotomy and 
pyloroplasty, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Originally, the issues on appeal 
included the claim for service connection for depression, 
claimed to be secondary to the veteran's service-connected 
vagotomy and pyloroplasty.  This claim was granted by virtue 
of the March 2004 Board decision.  In its current status, the 
case returns to the Board following completion of development 
made pursuant to its March 2004 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
additional development is necessary prior to the completion 
of its appellate review.  The Board observes that service 
connection is currently in effect for residuals of a vagotomy 
and pyloroplasty for which the veteran has been assigned a 20 
percent rating.  The veteran's service-connected disability 
picture is also complicated by his nonservice-connected 
pancreatitis.  

Currently, the clinical record amassed since the veteran's 
most recent VA examination is replete with references to 
anemia and a significant weight loss.  There is also evidence 
of diarrhea and bloating.  These factors have particular 
significance with respect to the diagnostic codes pertaining 
to the veteran's service-connected disability.  A finding 
that any of these symptoms is related to the 


veteran's service-connected disability could possibly give 
rise to a higher schedular evaluation.  A medical opinion is 
required to distinguish the symptoms associated with service-
connected disability from those associated with the 
nonservice-connected one.  

In addition, the Board notes that in the previous remand, 
dated in March 2004, the Board directed each examiner to 
provide an opinion as to the effect of the veteran's service-
connected disability on his employability.  No opinion as to 
employability was provided on the report of the July 2004 VA 
gastrointestinal examination.  A remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, an additional remand is required in 
order to obtain the opinion previously sought.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  Ask the physician who examined the 
veteran in the July 2004 VA 
gastrointestinal examination to provide 
an addendum to the report in order to 
provide clarification relative to the 
nature and severity of the service-
connected vagotomy with pyloroplasty.  If 
the same examiner is no longer available, 
another physician should evaluate the 
veteran's claims folder.  The veteran's 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the record 
the examiner should do the following:

a.  provide an opinion as to whether 
it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 


probability less than 50 percent) 
that the veteran currently has iron 
deficiency anemia, weight loss or 
diarrhea that can be associated with 
his service-connected vagotomy with 
pyloroplasty.  If additional 
examination or laboratory studies 
are deemed necessary before a 
decision may be reached, such 
examination should be accomplished.  
The clinical basis for the opinion 
should be set forth in detail.  

b.  provide an opinion as to the 
impact of the veteran's service-
connected vagotomy with pyloroplasty 
on his ability to maintain 
substantially gainful employment.  

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

